Opinion issued November 8, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00264-CV
                           ———————————
 DANIEL HEARN, INDIVIDUALLY AND AS AGENT FOR HIS FATHER,
                 RICHARD F. HEARN, Appellant
                                        V.
                          AMY ESKELUND, Appellee


                   On Appeal from the Probate Court No. 3
                           Harris County, Texas
                       Trial Court Case No. 446,788


                         MEMORANDUM OPINION

      This is an interlocutory appeal from a temporary injunction prohibiting

appellant Daniel Hearn from taking certain actions regarding his father’s trust

account. See TEX. CIV. PRAC. & REM. CODE § 51.014(a)(4). Appellee Amy

Eskelund filed a notice informing this court that the trial court had dissolved the
temporary injunction that was the subject of this appeal. We notified the parties

that the appeal would be dismissed for want of jurisdiction unless Hearn filed a

response demonstrating jurisdiction. See TEX. R. APP. P. 42.3(a). No response has

been filed.

      This appeal is moot, and we dismiss it for lack of jurisdiction. See id.;

Heckman v. Williamson Cty., 369 S.W.3d 137, 166–67 (Tex. 2012).

                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                        2